Citation Nr: 1636422	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether a debt, incurred as an overpayment of VA service-connected compensation benefits, was properly created.

(The Veteran's claims seeking service connection for a low back disability and an initial increased rating for his service-connected right knee disability are addressed in a separate, concurrently-issued Board decision.)


REPRESENTATION

The Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nicole Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to May 2004.  He had prior reserve service, including periods of active duty for training from June 1995 to August 1995, and from October 1999 to February 2000.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

When appealing to the Board, the Veteran requested to participate in a Board hearing to be conducted via video-conference; however, in November 2015, he withdrew his hearing request.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Since the Veteran's discharge from his most recent period of active duty in May 2004, the record reflects that the Veteran has been incarcerated twice for felonious convictions, the first from February to August 2005, and the second from May 2008 to the present (with no scheduled release date of record).  A review of the record reveals that the Veteran's VA benefits were largely unaffected by his first incarceration (VA regulations limit the amount of compensation that may be awarded Veterans incarcerated for felonious convictions), as the effective date for the commencement of his VA service-connected compensation benefits coincided with his release from this first period of incarceration.  After a Social Security Administration prison match inquiry conducted in December 2008 revealed the Veteran's second incarceration, the RO issued the December 2008 decision on appeal, notifying the Veteran that his compensation benefits would be reduced retroactively, as of July 2008, 60 days after his initial date of incarceration in May 2008.  The decision further informed the Veteran that he had incurred a debt resulting from the overpayment of compensation benefits from July 2008 to December 2008 and that he would apprised of this debt in a forthcoming letter.  When disagreeing with this December 2008 decision, the Veteran asserted that he had timely notified VA in April 2008 of his upcoming incarceration and that any resulting debt caused by an overpayment of benefits was not properly created.  

However, before the Veteran's appeal challenging the validity of this debt may be adjudicated, the record contains several issues requiring clarification.  First, although a January 2009 letter from the Debt Management Center references a debt of $237.90, it is unclear whether that the Veteran was apprised of the calculated amount of his debt and no amount was referenced in the statement of the case.  This accounting must be accomplished on remand.  Second, the Veteran's first advisory to the RO of his incarceration of record was in September 2008, a date after his May 2008 incarceration but before VA asserts that it first learned of the Veteran's incarceration in December 2008.  However, in this September 2008 correspondence, the Veteran references prior attempts to advise VA of his incarceration, although no such related documentation is of record.  The Veteran should be requested to provide such documentation or further details of this contact.  Third, it is entirely unclear whether the Veteran did indeed receive an overpayment of VA benefits, or may be presumed to have received these benefits, as he reports that his payments were deposited into a bank account to which he lost access during his incarceration.  He further reports that his ATM card accessing this account was stolen, and he has submitted documentation of purportedly unauthorized ATM withdrawals of his compensation benefits, including during the months in which the RO asserts that an overpayment of compensation benefits was made.  Accordingly, clarification of this matter, to include determining what compensation may be deemed to have been payed to the Veteran, is required.

Therefore, the case is REMANDED for the following actions:

1.  Request that the Veteran provide documentation of, or further details of, his attempts to advise VA of his upcoming incarceration, as reflected in his September 2008 correspondence of record.

2.  Advise the Veteran of the calculated amount of the debt incurred as a result of an overpayment of VA benefits and how the debt was calculated.  When creating this accounting of the Veteran's debt, please consider the following:

* A September 2008 correspondence from the Veteran advises VA of his current incarceration, reporting the incarceration began in May 2008, and references prior attempts to advise VA of his incarceration (and his requests that his direct deposit be terminated and his checks mailed to the penal institution).
* The Veteran reports that he never received the purported overpayment of compensation benefits, as he could not access the account to which the funds were directly deposited, and that the funds were stolen from him by an unauthorized ATM withdrawals during his incarceration, as reflected in the April 2010 banking statement submitted by the Veteran.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

